1    Jared T. Walker (SB#269029)
     P.O. Box 1777
2    Orangevale, CA 95662
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     SIEGFRID LUTZ
6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    SIEGFRID LUTZ,                                    Case No.: 2:19-cv-00024-DMC
10            Plaintiff,
                                                       STIPULATION FOR 45 DAY EXTENSION
11                         v.                          FOR PLAINTIFF TO FILE OPENING
                                                       BRIEF
12   ANDREW M. SAUL,
     Commissioner of Social Security,
13
               Defendant.
14

15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file his motion for summary judgment be extended forty-five (45) days

18   until August 1, 2019. This is Plaintiff’s first request for an extension of time. Plaintiff’s counsel

19   requires additional time to prepare Plaintiff’s opening brief because the administrative record is

20   extremely long, consisting of more than 7,500 pages, about 7,000 of which are medical treatment

21   reports. Plaintiff’s counsel also has been unable to prepare Plaintiff’s brief in accordance with the

22   current scheduling order due to counsel’s conflicting deadlines in unrelated matters, including

23   briefing of an appeal to the Ninth Circuit, handling of two state court motions for summary

24   judgment, and associated depositions. With the Court’s approval, the parties further stipulate that

25   all other dates in the Court’s Scheduling Order be extended accordingly.

26   Dated: June 17, 2019                                Respectfully submitted,
27                                                       /s/ Jared T. Walker
                                                         Jared T. Walker,
28                                                       Attorney for Plaintiff


                                STIPULATION FOR EXTENSION OF TIME
                                FOR PLAINTIFF TO FILE OPENING BRIEF
1
     SO STIPULATED:
2
                                                  McGREGOR W. SCOTT
3                                                 United States Attorney
4     Dated: June 17, 2019                 By:     /s/ Tina Naicker*
                                                  (*authorized by e-mail on 6/17/2019)
5
                                                  Tina Naicker
6                                                 Special Assistant United States Attorney
                                                  Attorneys for Defendant
7

8
                                           ORDER
9
10
     APPROVED AND SO ORDERED:
11

12

13   Dated: June 18, 2019
                                                 ____________________________________
14                                               DENNIS M. COTA
                                                 UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             -2-
                             STIPULATION FOR EXTENSION OF TIME
                             FOR PLAINTIFF TO FILE OPENING BRIEF
